Powell, J.
1. The right to defend against a contract on the ground that it was within the statute of frauds and was not in writing is one of personal privilege, and unless the record discloses that this defense was raised in the trial coru’t it can not be insisted upon in this court. Marks v. Talmadge, 8 Ga. App. 557 (69 S. E. 1131).
2. The evidence authorized the verdict.
3. The note of the trial judge, attached to the approval of the special grounds of the motion for new trial, practically amounts to a disapproval of them, and leaves them in such shape that they present no substantial question for the decision of this court. Judgment affirmed.